Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	AMENDMENT ENTRY

The Amendment filed 5/5/2021 in response to the Office Action of 2/5/2021  is acknowledged and has been entered.  Claims 37, 40-44, 49, 57-58,155-159, 162, 165-168 are pending.  Claims 165-168 are newly added.  Claims 42-44 are withdrawn as drawn to a non-elected species a. Claims 158 previously drawn to a non-elected species b1: avoid unnecessary treatment has been amended has been amended to depend on newly added claim 168.  Claims 165-166 are withdrawn as drawn to the nonelected species b. 
Newly amended claims 37, 40-44, 49, 57-58,155-159, 162 and newly submitted claim 168 are directed to a species  that is independent or distinct from the invention originally claimed for the following reasons: 
The amendments of claims 37, 40-44, 49, 57-58,155-159, 162 and newly added claim 168 are drawn to species that would have been restricted if presented earlies in the prosecution.  In particular, claims are drawn to different types of clinical correlations and different types of subjects.

2. determining risk for preeclampsia  using a classifier index. 
In addition the following addition species c. one type of subjects
1. pregnant women at risk for having preeclampsi
2. pregnant women at risk for having future preeclampsi
As explained in the Restriction of 12/18/2018, species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species, for example having different defined patient population characteristics wherein the plurality of markers include proteins with different structures and functions.
Since applicant has received an action on the merits for the originally presented invention/species, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37, 40-44, 49, 57-58,155-159, 162, 165-166, 168 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 167, is similar in scope of the originally presented invention/species and is under consideration in view of the elected species.   Should Applicant cancel claim 168, Applicant to elect species as requested above.  The species election shall read on a single embodiment of the claimed method. Newly amended claims 37, 40-44, 49, 57-58,155-159, 162 and newly submitted claim 168 are withdrawn as drawn to a non-elected species. 
The Declaration of Matt Cooper that is submitted concurrent with the instant amendment and has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (of record) and Burwick et al. (of record) as evidenced by or in view of Sabbisetti et al. (J Am Soc Nephrol 25:2177-2186) in further view of Stepan et al (of record) as evidenced by Human FGF21 ELISA Kit (of record). 
Cooper et al. teach throughout the patent an especially in abstract and [0004] methods detecting and/or quantifying a plurality of proteins in a sample from a pregnant human female  by  using the levels of at least 4 biomarkers to diagnose preeclampsia [0018][00119], wherein the biomarkers comprise for example placental growth factor,   sFltl and a plurality of additional different pre-eclampsia biomarkers [0019] i.e. decorin, PAPP-A2, endoglin  [00266;table 2).  Cooper et al. teach detecting the presence and/or 
Cooper et al. teach antibodies specific for proteins of interests may be immobilized on a solid surface such as a well, and contacted to the sample to form an immuno complex [00133].  The complex is then detected with antibodies having specificity to the sample that differs from the capture antibodies [00133]. Cooper et al. teach methods using a plurality of different antibodies for detecting multiple proteins  in a sample as for example at least 4, 8 [00228], with various assays including proteomic arrays, xMAP technology [00135].  Cooper et al. teach reagents systems and kits for the detection of the protein biomarkers, wherein reagents may comprise antibodies for the detection of a single marker i.e. in different reaction vessels [00119]..  
Cooper et al. teach the sample can be blood, serum [0040][0092] (instant claims 50- 51) obtained from a pregnant female having a gestational period greater than 20 weeks [0094] , 24-34 of gestation [0099] (instant claims 48-49, 155) or after week 30 [0099](instant claims 48-49, 155-156).    
While Cooper et al. 
Burwick et al. teach throughout the patent KIM-1 is a marker of proximal tubule injury, wherein  proximal tubule injury is increased in preeclampsia [0157] (Abstract)  
Burwick et al. teach a method for detecting and/or quantifying a plurality of proteins in a sample as for example blood, serum [0153] [0111] from a pregnant human female at gestational gage of 24 or 32+/- 4.2 weeks   weeks or more wherein the proteins include kidney injury markers as for example KIM1 and a combination of biomarkers including PlGF, sFLT1, ENG [0013].   Burwick et al. teach detecting and/or quantifying a plurality of proteins with immunoassays as for example sandwich ELISA, multiple and portable using capture and detecting labeled antibodies [0098][0097].
It would have been prima facie obvious, before the effective filing of the claimed invention, to further include detecting the presence/ level of  Kim-1 as taught in Burwick et al. as an additional marker to PlGF, sFLT1 or to PlGF, sFLT1 and endoglin (instant claim 162) taught in Cooper et al. One would be motivated to do so because Cooper et al. teach further including biomarkers that can correlate with kidney disease in the preeclampsia biomarker signature and because KIM-1 is a marker of proximal tubule injury which is increased in preeclampsia, wherein proximal tubule injury are central features of disease in preeclampsia [0157[0162]],  as taught in Burwick et al.  
Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
While Burwick et al. do not teach a specific embodiment for measuring KIM-1 in serum, it would have been with expectation of success that detection of KIM-1 in serum is also a marker of proximal tubule injury as the prior art recognized blood/serum Kim-1 as a marker of kidney proximal tubule injury that complements urinary Kim-1 as taught in  Sabbisetti et al. (J Am Soc Nephrol 25:2177-2186, see page 2182 middle column, table 1), wherein statistically significant association exists between urinary and plasma/serum  KIM-1 (see page  2183., left column).
One of ordinary skill would have the motivation to measure all the above biomarkers with a plurality of antibodies in one type of sample i.e. serum  for convenience and for a  thorough evaluation.  
Cooper et al. and Burwick et al. in view of or as evidenced by Sabbisetti et al. are silent regarding detecting fibroblast growth factor 21 (FGF-21). Nevertheless (FGF-21 was  known to be altered in serum from pregnant women having pregnancy complications i.e. preeclampsia as taught in Stephan et al. 
Stephan et al. teach determining the presence and altered level of FGF-21 in serum of pregnant women during pregnancy (Abstract) using a commercial ELISA from Biovendor which necessarily uses antibodies as capture and detecting probes i.e. labeled also as evidenced by or in view of the Human FGF21 ELISA Kit.
Therefore, it would have been prima facie obvious, before the effective filing of the claimed invention, to further include detecting the presence and level of FGF21 as taught in Stephan et al.  in the method of Cooper et al. and Burwick et al. as evidenced by Sabbisetti et al.  As FGF21 or CLEC4A correlate with  pregnancy 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  One of ordinary skill would have the motivation to measure all the above biomarkers for a thorough evaluation.
It would have also been prima facie obvious, before the effective filing of the claimed invention, to detect the protein markers of Cooper et al. and Burwick et al. as evidenced by Sabbisetti et al.   in view of Stephan et al. in a sandwich format in a single or separate reaction wells to detect the biomarkers simultaneously using antibody arrays or the XMAP technology or ELISA as taught in Cooper et al.  with a first and second plurality of probes, each specific to corresponding proteins since antibodies suitable to bind FGF21 in a sandwich format were known in the art as taught in Stephan et al and ELISA kit. The first and second antibody probes antibodies binding an in a sandwich format, necessarily bind to different epitopes and are labeled to produce a signal (instant claim 57-58, 159).  
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill Cooper et al. and  Burwick et al. and  fibroblast growth factor 21 (FGF-21) taught in Stephan et al.    The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
Response to Applicant Arguments.
Applicant arguments have been considered but not found persuasive.  
Applicant relies on the Declaration of Matt Cooper that is submitted concurrent with the instant amendment and has been entered.  Specifically, Applicant argues that the primary reference Cooper, discloses more than 100 proteins in pre-eclampsia and does not disclose proteins of the instant claim.  It is noted that Applicant is also an inventor in the reference of Cooper and has an interest in the outcome of this case.   In response to this it is noted that in contrast to applicant arguments, Cooper discloses placental growth factor, sFltl and a plurality of additional different pre-eclampsia biomarkers [0019] i.e. decorin, PAPP-A2, endoglin  [00266;table 2).  In addition, the process of sequential validation starting with the discovery of a large number of biomarkers and selecting top candidates that can be used for diagnosis alone and  in Cooper et al. and  Burwick et al.  and as evidence by the instant specification. 
The declaration of Matt Cooper has been considered but is insufficient to overcome the 103 rejection for the following reasons: 
the showing of unexpected results must be commensurable in scope with the invention as claimed.  See: MPEP §716.02(d). In this case, the Declaration introduces Fig 1 which is identical to Fig. 20 of the instant application and also introduced Fig 2 which is a statistical correlation analysis of protein biomarker expression in samples from PE samples  and both PE and non-PE.  It is noted that the declaration states that these figured are in color, however the figures are in black and white and blurry.  Nevertheless, the declaration states that a cluster of patient samples showing changes of expression in angiogenic markers (e.g. PLGF, END, PAPP-A2, and sFLTl) are circled in a red box, and the squares indicating that PLGF/END/PAPP-A2/sFLTl have low changes in expression are indicated also in red boxes.  In contrast, squares showing that KIM1 and FGF21 have more dramatic changes in expression in these samples from patients are indicated in a blue box.  The declaration concludes that KIM-1 and FGF-21 showed the surprising property of exhibiting pronounced changes in protein expression changes in preeclampsia patients who showed a low1 magnitude of protein expression levels changes for P1GF and SFLTI (declaration, page 10 last paragraph).  However, the results must be due to the claimed features not unclaimed features.  While the declaration states that PE individuals differ in their protein expression (declaration page 5 last paragraph) the features of selecting a cohort with low 
Further, the declaration of Matt Cooper has been considered but is insufficient to overcome the 103 rejection as Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997)   In this case, it would have been prima facie obvious, before the effective filing of the claimed invention, to further include detecting the presence/ level of  Kim-1 as taught in Burwick et al. as an additional marker to PlGF, sFLT1 or to PlGF, sFLT1 and endoglin (instant claim 162) taught in Cooper et al. One would be motivated to do so because Cooper et al. teach further including biomarkers that can correlate with kidney disease in the preeclampsia biomarker signature and because KIM-1 is a marker of proximal tubule injury which is increased in preeclampsia, wherein proximal tubule injury are central features of disease in preeclampsia [0157],  as taught in Burwick et al.  Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
Therefore, while table 1 shows improved performance for the 3 marker pannel :PIGF,sFLT and KIM 1, this property would have been expected based on the teachings of the prior art that identifies each of the  3 biomarkers that are known to correlate with the disease. In addition, a 3 biomarker panel is not commensurable in scope with the instant claims. 

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 Claims 167 is  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-8, 12-13, 20-24,31-36 of co-pending Application No. 16/646,552 referred as ‘552.
32.    Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite methods and reagents/systems for detecting the same markers. While the method claims of ‘552 does not recite in the independent claim, the gestational age of 21 weeks or more, antibodies as probes and the separate reaction vessels as claimed these features are recited in the dependent claims and, and one would find it obvious to have motivated ‘552 to perform the method using these features as they are preferred embodiments.  While ‘552 recites additional markers and steps, these are encompassed by the instant claims as the instant claims recite “comprising” which encompass additional steps or markers
Conclusion
All other objections and rejections recited in the Office Action 2/5/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641